DETAILED ACTION

The following is an Allowance in response to Applicant's application filed on 4/29/22.  Claims 1-14, 16-21 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-14, 16-21 are allowed.
The claims are eligible subject matter because the claims are integrated into practical application by being necessarily rooted in technology.  The claims are eligible over the art in light of applicant’s amendments and remarks on 4/29/22, especially p. 9-11 of the 4/29/22 remarks.    

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Logan et al. (US 2007/0080930 A1), an apparatus for a device for providing a speech interface to facilitate a speech dialog with a user or generates commands for a user with an RFID reader, operably coupled with the processing circuitry, is operable for reading data from an RFID tag

B. Perry et al. (US 2011/0035247 A1), a system for managing productivity associated with retrieval of items in real-time that  includes a memory and a processor configured to generate a first time for traveling to one or more locations in which the items are located and a second time for retrieving the items from the locations and a third time for accessing one or more access points corresponding to each location

C. Lehmann et al. (US 9,864,962 B1), a pick rate planning system that determines pick rates needed for the picking of items in a materials handling facility and critial pull times are determined which indicate times by which items must be picked from inventory

D. Janert et al. (US 20050278062 A1), a system for generating and implementing a temporal map depicting a relationship between locations in a warehouse or distribution center where the  facility tracks the movement in the warehouse, including the time it takes for mobile elements to move between a pair of identifiable locations

E. Raiyani et al. (US 2004/0181467 A1), an inventory management system that includes an electronic device operable to receive job data related to a task, such as for example, picking, stocking, or counting, performed by a worker in a warehouse, in a selected one of a plurality of available input modalities

F. Dorcas (US 2014/0278828 A1), a system that distributes incentive payments to employees performing warehouse tasks to reward productivity where time-stamped data from sensors on a vehicle having a vehicle code is periodically retrieved to provide trip onset and trip conclusion events and an employee code associated an operator and the data includes a vehicle code trip distance; and any lift events



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


US 2017/0212511 A1


"Warehouse operations: Optimizing the Putaway Process" by Sunol


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624